TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00109-CV


                               Carlos Casas De La Garza, Appellant

                                                 v.

                                    Q1MEDIA, Inc., Appellee




             FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-18-000246, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on March 27, 2018. After this Court granted

a motion requesting an extension of time to file his brief, appellant’s brief was due

April 17, 2018. On May 14, 2018, this Court sent a notice to appellant informing him that his

brief was overdue and that a failure to file a satisfactory response by May 24, 2018, would result

in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or

a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 42.3(b).
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 28, 2018




                                              2